     Case 19-00507       Doc 212      Filed 07/07/20 Entered 07/07/20 10:07:05           Desc Hearing
                                            Notice Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
                                                              CHAPTER 7
In Re:                                                        Bankruptcy No.

McQuillen Place Company, LLC                                  19−00507

Debtor(s)



                           NOTICE SETTING TELEPHONE HEARING



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)
Charles L. Smith, Trustee
United States Trustee
JD Haas, Attorney for Debtor
Larry Eide, Attorney for First Security Bank & Trust Company
Eric Lam, Attorney for First Security Bank & Trust Company
Eric Langston, Attorney for First Security Bank & Trust Company




NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                          July 24, 2020 at 11:00 AM



**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE PHONE HEARING**
1. Call the toll free number: 1−888−684−8852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 0507
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                        MEGAN R. WEISS
                                                        Clerk, Bankruptcy Court
                                                        by:



Date: July 7, 2020                                      Deputy Clerk
                                                        United States Bankruptcy Court
                                                        Northern District of Iowa
                                                        111 Seventh Avenue SE Box 15
                                                        Cedar Rapids, IA 52401−2101
                                                        319−286−2200
